Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 22, 2019

                                      No. 04-19-00464-CR

                                    Troy David CAMPEAU,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 16-755-CR
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER
        On June 11, 2019, Appellant Troy D. Campeau, who had been represented by retained
counsel in the trial court, filed a pro se notice of appeal. On August 8, 2019, Campeau filed an
affidavit of indigence in the trial court and requested appointed counsel on appeal. On August
13, 2019, the trial court denied his motion.

        On August 1, 2019, the clerk’s record was filed. On September 6, 2019, a supplemental
clerk’s record was filed, and on October 8, 2019, the reporter’s record was filed. Thus,
appellant’s brief was due to be filed on November 7, 2019. See TEX. R. APP. P. 38.6(a). No brief
or motion for extension of time has been filed. See TEX. R. APP. P. 38.6(d). We therefore
ORDER appellant to file his brief on or before December 12, 2019.

        If appellant does not file his brief by the date ordered, we will abate this appeal for an
abandonment hearing pursuant to Texas Rule of Appellate Procedure 38.8(b). See TEX. R. APP.
P. 38.8(b).




                                                     _________________________________
                                                     Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court